                Case 19-10702-MFW               Doc 545       Filed 10/18/19         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS, L.P.,         )                            Case No. 19-10702 (MFW)
et al.,                                   )
                                          )                            Jointly Administered
            Debtors.1                     )
_________________________________________ )

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
      HEARING ON OCTOBER 22, 2019 AT 10:30 A.M. (EASTERN DAYLIGHT TIME)

RESOLVED MATTER

1.       Motion of the Debtors for Entry of Order (I) Authorizing Rejection of Unexpired Lease
         and Sublease of Non-Residential Real Property Nunc Pro Tunc to October 4, 2019 and
         (II) Granting Related Relief (D.I. 526, Filed 10/8/19).

         Objection Deadline: October 15, 2019 at 4:00 p.m. (ET).

         Responses Received: None.

         Related Pleadings:

         a)      Certificate of No Objection Regarding Motion of the Debtors for Entry of Order
                 (I) Authorizing Rejection of Unexpired Lease and Sublease of Non-Residential
                 Real Property Nunc Pro Tunc to October 4, 2019 and (II) Granting Related Relief
                 (D.I. 542, Filed 10/16/19); and



1
 The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
           Case 19-10702-MFW          Doc 545      Filed 10/18/19    Page 2 of 5



     b)     Order (I) Authorizing Rejection of Unexpired Lease and Sublease of Non-
            Residential Real Property Nunc Pro Tunc to October 4, 2019 and (II) Granting
            Related Relief (D.I. 544, Entered 10/17/19).

     Status: An order has been entered. No hearing is necessary.

MATTER UNDER CERTIFICATION

2.   Motion to Extend the Governmental Bar Date with Respect to the United States (D.I.
     510, Filed 9/30/19).

     Objection Deadline: October 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None as of the filing of this agenda.

     Related Pleadings:

     a)     Notice of Hearing (D.I. 511, Filed 9/30/19); and

     b)     [Certificate of No Objection Regarding Motion to Extend the Governmental Bar
            Date with Respect to the United States (TO BE FILED).]

     Status: The United States has indicated to the Debtors that it will file a certificate of no
     objection in advance of the hearing.

MATTER GOING FORWARD

3.   Motion of Debtors for Entry of Orders (I) (A) Approving Bidding Procedures for Sale of
     Debtors’ Assets, (B) Authoring the Selection of a Stalking Horse Bidder, (C) Approving
     Bid Protections, (D) Scheduling Auction for, and Hearing to Approve, Sale of Debtors’
     Assets, (E) Approving Form and Manner of Notices of Sale, Auction, and Sale Hearing,
     (F) Approving Assumption and Assignment Procedures, and (G) Granting Related Relief
     and (II) (A) Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims,
     Interests, and Encumbrances, (B) Authorizing Assumption and Assignment of Executory
     Contracts and Unexpired Leases, and (C) Granting Related Relief (D.I. 225, Filed
     5/22/19).

     Objection Deadline: With respect to Sale Objections, September 10, 2019 at 4:00 p.m.
     (EDT), and with respect to Assumption and Assignment Objections for the Extended
     Parties, October 21, 2019 at 12:00 p.m. (EDT).

     Responses Received:

     a)     Reservation of Rights of CEC Corrosion Services LLC Regarding Cure Amount
            Reflected in the Notice of Potential Assumption and Assignment of Executory
            Contracts or Unexpired Leases and Cure Amount (D.I. 360, Filed 7/10/19);



                                             -2-
     Case 19-10702-MFW          Doc 545      Filed 10/18/19   Page 3 of 5



b)     Limited Objection of Pruet Production Co. to the Debtors’ Notice of Potential
       Assumption and Assignment of Executory Contracts or Unexpired Leases and
       Cure Amount (D.I. 361, Filed 7/10/19);

c)     Objection of Cigna Entities to Notice of Potential Assumption and Assignment of
       Executory Contracts or Unexpired Leases and Cure Amount (D.I. 366, Filed
       7/11/19);

d)     Objection and Reservation of Rights of Targa to Debtors’ Notice of Potential
       Assumption and Assignment of Executory Contracts or Unexpired Leases and
       Cure Amount (D.I. 367, Filed 7/11/19);

      i.      Notice of Withdrawal of Objection (D.I. 387, Filed 7/22/19);

e)     Objection of Cigna Entities to Supplemental Notice of Potential Assumption and
       Assignment of Executory Contracts or Unexpired Leases and Cure Amount (D.I.
       443, Filed 8/28/19);

f)     Informal comments from certain state taxing authorities;

g)     Informal comments from Willkie Farr & Gallagher LLP, counsel to the post-
       petition lenders and an ad hoc group of prepetition lenders.

Related Pleadings:

a)     Order (I) Approving Bidding Procedures for Sale of Debtors’ Assets, (II)
       Authoring the Selection of a Stalking Horse Bidder, (III) Approving Bid
       Protections, (IV) Scheduling Auction for, and Hearing to Approve, Sale of
       Debtors’ Assets, (V) Approving Form and Manner of Notices of Sale, Auction,
       and Sale Hearing, (VI) Approving Assumption and Assignment Procedures, (VII)
       Granting Related Relief (D.I. 324, Entered 6/13/19);

b)     Notice of Sale, Bidding Procedures, Auction, and Sale Hearing (D.I. 326, Filed
       6/13/19);

c)     Notice of Potential Assumption and Assignment of Executory Contracts or
       Unexpired Leases and Cure Amount (D.I. 327, Filed 6/13/19);

d)     Affidavit of Publication of the Notice of Sale, Bidding Procedures, Auction, and
       Sale Hearing in the Wall Street Journal (D.I. 342, Filed 6/21/19);

e)     Affidavit of Publication of the Notice of Sale of Substantially All Assets of the
       Southcross Energy Partners Debtors in the Corpus Christi Caller-Times (D.I. 390,
       Filed 7/22/19);




                                       -3-
      Case 19-10702-MFW         Doc 545       Filed 10/18/19   Page 4 of 5



f)     Supplemental Notice of Potential Assumption and Assignment of Executory
       Contracts or Unexpired Leases and Cure Amount (D.I. 429, Filed 8/15/19);

g)     Order (I) Designating Stalking Horse Bidder in Connection with the Mississippi
       and Alabama Assets, (II) Approving Expense Reimbursement, and (III) Granting
       Related Relief (D.I. 454, Entered 8/30/19);

h)     Order (I) Designating Stalking Horse Bidder in Connection with the Corpus
       Christi Pipeline Network Assets, (II) Approving Expense Reimbursement, and
       (III) Granting Related Relief (D.I. 455, Entered 8/30/19)

i)     Notice of Revised Asset Purchase Agreement (D.I. 470, Filed 9/13/19);

j)     Notice of Revised Asset Purchase Agreement (D.I. 471, Filed 9/13/19);

k)     Notice of Revised Sale Timeline (D.I. 493, Filed 9/19/19);

l)     Second Supplemental Notice of Potential Assumption and Assignment of
       Executory Contracts or Unexpired Leases and Cure Amount (D.I. 496, Filed
       9/23/19).

Status: This matter is going forward.




                                        -4-
            Case 19-10702-MFW   Doc 545     Filed 10/18/19     Page 5 of 5



Dated: October 18, 2019    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                           /s/ Joseph C. Barsalona II
                           Robert J. Dehney (No. 3578)
                           Andrew R. Remming (No. 5120)
                           Joseph C. Barsalona II (No. 6102)
                           Eric W. Moats (No. 6441)
                           1201 N. Market St., 16th Floor
                           PO Box 1347
                           Wilmington, DE 19899-1347
                           Telephone: (302) 658-9200
                           Facsimile: (302) 658-3989
                           rdehney@mnat.com
                           aremming@mnat.com
                           jbarsalona@mnat.com
                           emoats@mnat.com

                           - and -

                           DAVIS POLK & WARDWELL LLP
                           Marshall S. Huebner (admitted pro hac vice)
                           Darren S. Klein (admitted pro hac vice)
                           Steven Z. Szanzer (admitted pro hac vice)
                           450 Lexington Avenue
                           New York, New York 10017
                           Tel.: (212) 450-4000
                           Fax: (212) 701-5800
                           marshall.huebner@davispolk.com
                           darren.klein@davispolk.com
                           steven.szanzer@davispolk.com

                           Counsel for Debtors and Debtors in Possession




                                      -5-
